IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44876

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 313
                                                )
       Plaintiff-Respondent,                    )   Filed: January 8, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
SETHEN SIMEON DYERSON,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of five years, for grand theft and concurrent unified
       sentence of five years, with a minimum period of confinement of three years, for
       felony eluding a police officer, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Sethen Simeon Dyerson was found guilty of grand theft, I.C. §§ 18-2403(1); 18-
2407(1)(b)(1); and 18-204; felony eluding a police officer, I.C. §§ 49-4902(2); and being a
persistent violator, I.C. § 19-2514. The district court sentenced Dyerson to a unified term of
eight years, with a minimum period of confinement of five years, for grand theft and a
concurrent unified term of five years, with a minimum period of confinement of three years, for
felony eluding a police officer. However, the district court retained jurisdiction. Thereafter, the

                                                1
district court suspended the sentences and placed Dyerson on probation. Dyerson appeals,
claiming his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dyerson’s judgment of conviction and sentences are affirmed.




                                                   2